Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 17 recites the limitation:
the extended condition being when the proximal end of the support body is proximal to a hitch of the front end loader and the extended condition being when the proximal end of the support body is distal to the hitch
it is unclear how the extended condition can both have a proximal end of the support body proximal to a hitch and distal to the hitch.  For the purposes of examination, the limitation has been interpreted as a typo with the correct form “the CONTRACTED condition being when the proximal end of the support body is proximal to a hitch of the front end loader and the extended 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
Claims 1, 2, 3, 4, 5, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being Anticipated by Honermann (US 20150197916 A1).
Regarding Claim 1, Honermann discloses:
an article handler for attachment to a front end loader (Fig. 1), the article handler comprising a support body (20) and a jaw assembly (24 & 26), the support body comprising a proximal end adapted for attachment to the front 
Regarding Claim 2, Honermann discloses:
the jaw assembly is attached to the support body in such a manner that the jaw assembly may be selectively displaced between a closed condition and an open condition (Fig. 3 & Fig. 4).
Regarding Claim 3, Honermann discloses:
the jaw assembly comprises an upper jaw and a lower jaw, and wherein both the upper jaw and the lower jaw are pivotally attached to the distal end of the support body [0025].
Regarding Claim 4, Honermann discloses:
the upper jaw and a lower jaw each comprise a gripping member (34 & 38).
Regarding Claim 5, Honermann discloses:
each of the upper and lower jaws comprises an arm member having a proximal end for pivotally attaching the jaws to the support body [0025] and a distal end for attaching the gripping member (33A & 33B) to each of the jaws [0027].
Regarding Claim 7, Honermann discloses:
the gripping members comprise an inner ribbed surface [0027].
Regarding Claim 8, Honermann
the gripping members are spaced apart from the support body to define a clearance between the distal end of the support body and the gripping members (Fig. 3 & Fig. 4) [0027].
Regarding Claim 9, Honermann discloses:
the clearance is adapted to receive a front portion of an article to be handled by the article handler [0027].
Regarding Claim 10, Honermann discloses:
the arm members comprise curved beams that are curved outwardly from a longitudinal axis of the article handler to at least partly define the clearance (Fig. 2B).
Regarding Claim 11, Honermann discloses:
means for selectively displacing the jaw assembly between an open condition and a closed condition comprising at least one hydraulic cylinder (30) operatively attachable to a hydraulic system of the front end loader [0026].
Regarding Claim 12, Honermann discloses:
a mounting plate comprising a first face for attachment of the support body and a second face for attachment to a hitch of the front loader [0024 & 0025] (Fig. 10).
Regarding Claim 13, Honermann discloses:
the article handler is adapted to be rotated around a longitudinal axis of the article handler so as to rotate the jaw assembly [0024 & 0025 & 0026] (Fig. 5 & Fig. 6 & Fig. 7).
Regarding Claim 14, Honermann discloses:
means for allowing manual rotating the support body [0024 & 0025 & 0026 & 0028 & 0029] [powering down the loader to depressurize the hydraulic system and positioning the loader rotation control in one of the rotation positions would allow manual rotation of the support body].
Regarding Claim 15, Honermann discloses:
means for rotating the article handler from a remote location [0024 & 0025 & 0026 & 0028 & 0029].
Regarding Claim 16, Honermann discloses:
the means for rotating the article handler from a remote location comprises hydraulic or electric actuation means operatively attached to the article handler and to a hydraulic or electric system of the front end loader, for rotating of the article handler upon activation of the hydraulic or electric actuation means by an operator of the article handler [0024 & 0025 & 0026 & 0028 & 0029].
Regarding Claim 17, Honermann discloses:
means for selectively displacing the support body between a contracted condition and an extended condition, the CONTRACTED condition being when the proximal end of the support body is proximal to a hitch of the front end loader and the extended condition being when the proximal end of the support body is distal to the hitch [0030] (Fig. 3 & Fig. 4).
Regarding Claim 18, Honermann
a retraction system within the support body for selectively displacing the support body between a contracted condition and an extended condition, the retraction system comprising a hydraulic cylinder having a piston and a hydraulic chamber, wherein the piston is operatively attached to a shaft that extends into the support body, the shaft having a first end attached to the piston and a second end adapted for attachment to a hitch of the front end loader or a mounting plate [0030].
Regarding Claim 19, Honermann discloses:
the hydraulic chamber is fluidly connected to the hydraulic system of the front end loader [0030].
Regarding Claim 20, Honermann discloses:
the article handler is adapted to handle, install, and dismount ground engaging tools (GET), such as teeth for excavating buckets [0034].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Honermann (US 20150197916 A1) in view of Albin (US 20100164243 A1).
Regarding Claim 6, Honermann teaches:
the gripping members are attached to the distal ends of the arm members [0027].
Honermann does not teach:
the gripping members are pivotally attached to the distal ends of the arm members so as to permit pivotal movement of the gripping member.
Albin teaches:
an article handler for attachment to a vehicle (Fig. 1), the article handler comprising a support body (75) and a jaw assembly (40), the support body comprising a proximal end adapted for attachment to the vehicle (Fig. 1), and a distal end adapted for attachment of the jaw assembly (Fig. 2).
the jaw assembly comprises an upper jaw (46) and a lower jaw (48), and wherein both the upper jaw and the lower jaw are pivotally attached (74) to the distal end of the support body (Fig. 2).
the upper jaw and a lower jaw each comprise a gripping member (50 & 52).
each of the upper and lower jaws comprises an arm member having a proximal end for pivotally attaching the jaws to the support body (Fig. 3) and 
the gripping members are pivotally attached to the distal ends of the arm members so as to permit pivotal movement of the gripping member [0028 & 0029 & 0031].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the article handler for attachment to a front end loader having a jaw assembly having upper and lower jaws, the upper and lower jaws fixedly attached thereto taught by Honermann with the article handler for attachment to a vehicle having a jaw assembly having upper and lower jaws, the upper and lower jaws fixedly attached thereto the gripping members are pivotally attached to the distal ends of the arm members so as to permit pivotal movement of the gripping member taught by Albin in order to provide an article gripping apparatus that can accommodate articles of various shapes without creating unnecessary stress concentrations on the article.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent Publications US 7537428 B2, US 4516905 A, US 6655899 B1, US 7223062 B1, US 9132696 B2, US 6098320 A have been cited by the Examiner as pertinent to the Applicant’s disclosure because they teach grippers for being temporarily connected to front loaders.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN P TIGHE whose telephone number is 571-272-4872. The Examiner can normally be reached on Monday-Thursday, 7:00-5:30 EST
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAUL RODRIGUEZ can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRENDAN P TIGHE/Examiner, Art Unit 3652                                                                                                                                                                                                        
/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652